Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al.(2017/0088497).
	Xie et al. discloses polyurethane foam and processes for producing polyurethane foam polymers comprising mixing and reacting a polyol, polyisocyanate, catalyst, surfactant, blowing agent, and sodium bisulfate as claimed, as well as polyethyleneamine compounds (paras [0004]-[0010] & [0022] and the Examples & Tables).   
	Xie et al. differs from applicants’ claims in that it does not specify molecular weights for its polyethyleneamines as claimed. However, Xie et al. specifically recites (para [0015]) that the polyethyleneamines can have any degree of polymerization or molar mass.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized polyethyleneamines of any molar mass as guided by Xie et al. in the practice of the invention of Xie et al. for the purpose of achieving good products with reduced emissions in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	Though preferred embodiments are noted that deviate from the limits of applicants’ claims, such does not negate that which is provided for through Xie et al.’s fully considered teachings and fair suggestion.  Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507.  
As to differences based on the amounts of the polyethyleneamine(s) and/or the sulfites of applicants’ claims 6 & 7, Xie et al. indicates that greater than 50 ppm may be used for the purposes of their invention.  Additionally, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount of the polyethyleneamines of Xie et al. in the making of the preparations of Xie et al. for the purpose of achieving good products with reduced emissions in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al.(2017/0088497) as applied to claims 1-7 and 11 above, and further in view of Dries et al.(2017/0129988).
Xie et al. differs from claims 8-10 in that the antioxidants as claimed are not particularly required.  However, Dries et al. discloses the use of these materials in amounts as claimed in closely related polyurethane foam preparations as “treating agents” for purposes of imparting their free radical scavenging effects (paras [0052]-[0056], Examples, Table 1 and claims).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized phenolic “treating agents” of Dries et al. in forming the preparations of Xie et al. for the purpose of imparting their free radical scavenging / antioxidating effects in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered. However, rejection is maintained.
As to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.  Therefore, it is not agreed that the results pointed to on reply are evidence of unobviousness and/or a demonstration that rejection fails.
Particularly, regarding applicants’ showings of results, the following are held to apply:
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765